EXHIBIT 10.1
 
VINTAGE PETROLEUM, INC.
 
RESTRICTED STOCK RIGHTS AWARD AGREEMENT
 
                            , 200    
 
[Name and Address]
 
Dear                         :
 
1.    Restricted Rights Stock Award.    Vintage Petroleum, Inc., a Delaware
corporation (the “Company”), hereby grants to you an aggregate of
                 restricted stock rights (individually, a “RSR,” and
collectively, “RSRs”). Each RSR entitles you to receive one share of Common
Stock, par value $.005 per share, of the Company (“Restricted Shares”) at such
time as the restrictions described in Section 4(b) lapse as described in Section
5. This award is subject to your acceptance of and agreement to all of the
applicable terms, conditions, and restrictions described in the Company’s 1990
Stock Plan, as amended (the “Plan”), a copy of which is on file with, and may be
obtained from, the Secretary of the Company, and to your acceptance of and
agreement to the further terms, conditions, and restrictions described in this
Restricted Stock Rights Award Agreement (this “Award Agreement”). To the extent
that any provision of this Award Agreement conflicts with the expressly
applicable terms of the Plan, it is hereby acknowledged and agreed that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan. This award shall constitute an “Award” under the
Plan, and any capitalized terms used in this Award Agreement that are not
otherwise defined herein shall have the respective meanings provided in the
Plan.
 
2.    Restricted Share Certificates.    The Company shall register and issue a
certificate(s) for the Restricted Shares you become entitled to receive
hereunder in your name as soon as practicable after the restrictions described
in Section 4(b) lapse as described in Section 5. All certificates for Restricted
Shares delivered to you pursuant to this Award Agreement shall be subject to
such stop transfer orders and other restrictions as the committee of the Board
of Directors of the Company that administers the Plan may deem necessary or
advisable under the Plan and the rules, regulations and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Restricted Shares are then listed, and any applicable foreign, federal or state
securities laws.



--------------------------------------------------------------------------------

 
3.    Stockholder Rights Prior to Issuance of Restricted Shares.    Neither you
nor any of your beneficiaries shall be deemed to have any voting rights, rights
to receive any dividends or other rights as a stockholder of the Company with
respect to any Restricted Shares covered by the RSRs until the date of issuance
by the Company of a certificate to you for such Restricted Shares.
 
4.    Restrictions.
 
(a)    Your ownership of the RSRs shall be subject to (i) the restrictions set
forth in subsection (b) of this Section until such restrictions lapse pursuant
to the terms of Section 5 and (ii) the restrictions set forth in subsection (c)
of this Section until such RSRs shall be redeemed for the applicable Restricted
Shares or otherwise forfeited to the Company.
 
(b)    At the time of your “Termination of Employment” (as defined in Section
10(b)), other than a Termination of Employment that occurs as a result of an
event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), all of your RSRs shall be forfeited to the Company
and all of your rights to receive any Restricted Shares in the future pursuant
to the RSRs shall automatically terminate without any payment of consideration
by the Company.
 
(c)    You may not sell, assign, transfer or otherwise dispose of any RSRs or
any rights under the RSRs. No RSR and no rights under any such RSR may be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company.
 
5.    Lapse of Restrictions.
 
(a)    The restrictions described in Section 4(b) shall lapse with respect to
             of the RSRs on the first anniversary of the date hereof, another
             of the RSRs on the second anniversary of the date hereof, and the
last              of the RSRs on the third anniversary of the date hereof.
Following the lapse of such restrictions with respect to any RSRs, the Company
will issue you a certificate as provided in Section 2 of this Award Agreement
for the Restricted Shares covered by such RSRs in redemption of such RSRs.
 
(b)    Notwithstanding the provisions of subsection (a) of this Section 5, the
restrictions described in Section 4(b) shall lapse with respect to all the RSRs
at the time of the occurrence of any of the following events:
 
(1)    Your death or “Disability” (as defined in Section 10(c));
 
(2)    Your Termination of Employment, but only if such Termination of
Employment is the result of a dismissal or other action by the Company or any of
its Subsidiaries and does not constitute a “Termination for Cause” (as defined
in Section 10(a)); or



2



--------------------------------------------------------------------------------

 
(3)    A “Change of Control” (as defined in the Plan) of the Company or a
“Change of Control” (as defined in Section 10(d)) of Vintage Petroleum Canada,
Inc., an Alberta corporation (“Vintage Canada”).
 
Following the lapse of the restrictions described in Section 4(b), the Company
will issue you a certificate as provided in Section 2 of this Award Agreement
for the Restricted Shares covered by such RSRs in redemption of such RSRs.
 
6.    Agreement With Respect to Taxes.    You agree that (a) you will pay to the
Company or a Subsidiary, as the case may be, or make arrangements satisfactory
to the Company or such Subsidiary regarding the payment of, any foreign,
federal, state, or local taxes of any kind required by law to be withheld by the
Company or any of its Subsidiaries with respect to the RSRs awarded or the
issuance of any Restricted Shares to you (provided, however, that you shall not
be entitled or permitted to satisfy this obligation by the Company’s withholding
of stock that is issuable to you pursuant to this Award Agreement or by your
transfer of other shares of stock to the Company or a Subsidiary) and (b) the
Company or any of its Subsidiaries shall, to the extent permitted by law, have
the right to deduct from any payments of any kind otherwise due to you any
foreign, federal, state, or local taxes of any kind required by law to be
withheld with respect to the RSRs awarded or Restricted Shares issued.
 
7.    Adjustment of Shares.    In the event of any change affecting the shares
of Common Stock of the Company by reasons of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares, or other corporate change, or any distributions to stockholders, the
number of Restricted Shares subject to the RSRs awarded to you under this Award
Agreement shall be adjusted as provided in Section 12 of the Plan.
 
8.    Agreement With Respect to Securities Matters.    You agree that you will
not sell or otherwise transfer any Restricted Shares received pursuant to this
Award Agreement except pursuant to an effective registration statement under the
U.S. Securities Act of 1933, as amended, or pursuant to an applicable exemption
from such registration. Unless a registration statement relating to the
Restricted Shares issuable upon the lapse of the restrictions on the RSRs
pursuant to this Award Agreement is in effect at the time of issuance of such
Restricted Shares, the certificate(s) for the Restricted Shares shall contain
the following legend:
 
The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws. These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.



3



--------------------------------------------------------------------------------

 
9.    Transfer Taxes.    The Company shall pay all original issue and transfer
taxes with respect to the issue and transfer of the Restricted Shares to you
pursuant to this Award Agreement and all other fees and expenses necessarily
incurred by it in connection therewith.
 
10.    Certain Definitions.    As used in this Award Agreement, the following
terms shall have the respective meanings indicated:
 
(a)    “Termination for Cause” shall mean a Termination of Employment as a
result of (1) your willful and continued failure substantially to perform your
duties (other than any such failure resulting from your incapacity due to
physical or mental illness), (2) your conviction for a felony, proven or
admitted fraud, misappropriation, theft or embezzlement by you, your inebriation
or use of illegal drugs in the course of, related to or connected with the
business of the Company or any of its Subsidiaries, or your willful engaging in
misconduct that is materially injurious to the Company or any of its
Subsidiaries, monetarily or otherwise, or (3) if you have entered into an
employment agreement or contract with the Company or any of its Subsidiaries,
any other action or omission that is identified in such agreement or contract as
giving rise to “Cause” for the termination of your employment with the Company
or any of its Subsidiaries. For this purpose, no act, or failure to act, on your
part shall be considered “willful” unless done, or omitted, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of Company or any of its Subsidiaries.
 
(b)    “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Subsidiaries for any reason other than
your death or Disability.
 
(c)    “Disability” shall mean a physical or mental impairment of sufficient
severity such that, in the opinion of a physician selected by the Company, you
are unable to continue to serve as an employee of the Company or any of its
Subsidiaries.
 
(d)    “Change of Control” of Vintage Canada shall mean (1) an acquisition of
all or substantially all of the shares of Vintage Canada, or (2) an acquisition
of all or substantially all of the assets of Vintage Canada; excluding in either
case transfers among the Company or any of its direct or indirect affiliates or
Subsidiaries (including joint ventures or partnerships).



4



--------------------------------------------------------------------------------

 
If you accept this Restricted Stock Rights Award and agree to the foregoing
terms and conditions, please so confirm by signing and returning the duplicate
copy of this Award Agreement enclosed for that purpose.
 
VINTAGE PETROLEUM, INC.
By:
 
 

--------------------------------------------------------------------------------

   
Name:  ____________________________________________
 
Title:    ____________________________________________

 
The foregoing Restricted Stock Rights Award is accepted by me as of            ,
200    , and I hereby agree to the terms, conditions, and restrictions set forth
above and in the Plan.
 
 

 

--------------------------------------------------------------------------------

     

 
 



5